Citation Nr: 9935444	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  92-14 484	)	DATE
	)
	)


THE ISSUES

1. Whether the February 28, 1990 and November 1, 1990 
decisions of the Board of Veterans' Appeals denying 
entitlement to a total disability evaluation involved 
clear and unmistakable error (CUE).  

2. Entitlement to an effective date earlier than May 28, 
1990, for an award of a total rating for a service-
connected schizophrenia.  


REPRESENTATION

Moving Party Represented by:  Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to March 
1945.

In February 1990 and November 1990, the Board of Veterans' 
Appeals (Board) denied entitlement to an evaluation in excess 
of 70 percent for service-connected schizophrenia.  

This case is before the Board pursuant to the June 1998 Order 
of the United States Court of Appeals for Veterans Claims 
(known as the United Stated Court of Veterans Appeals prior 
to March 11, 1999) (hereinafter, "the Court") vacating a 
December 1997 decision of the Board, which concluded that an 
effective date prior to May 28, 1990 for the grant of a total 
rating for service-connected psychiatric disability was not 
warranted.  

The moving party has challenged the Board's February 1990 and 
November 1990 decision on the grounds of CUE.  38 U.S.C.A. §§ 
5109A, 7111; 38 C.F.R. §§ 20.1400, et. seq. (1999); 
VAOPGCPREC 01-98 (Jan. 13, 1998).  New statutory and 
regulatory provisions permit a claimant to demand review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.  


FINDINGS OF FACT

1. In a decision, dated February 28, 1990, the Board denied 
entitlement to an evaluation in excess of 70 percent for 
service-connected schizophrenia and denied a total 
disability evaluation due to individual unemployability.  
In a supplemental decision, dated November 1, 1990, the 
Board confirmed the previous decision, after consideration 
of further evidence.  


2. The facts, as they were known at the time of the Board 
decisions in February and November 1990, were considered, 
and were uncontroverted in the conclusion that the veteran 
was unable to obtain gainful employment at that time.  

3. The statutory and regulatory provisions applicable at the 
time of the Board decisions in February and November 1990 
were incorrectly applied.  

4. The errors of law compel the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the errors.  

5. It is factually ascertainable that the veteran was unable 
to obtain substantially gainful employment as of June 20, 
1985.  The veteran was employed as an accountant until May 
1985.  


CONCLUSIONS OF LAW

1. The decisions of February 28, 1990 and November 1, 1990, 
wherein the Board denied entitlement to a 100 percent 
evaluation for service-connected schizophrenia, contained 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104, 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).  

2. The effective date for the grant of an increased 
evaluation of 100 percent for service-connected 
schizophrenia is June 20, 1985, the date of opinion of Dr. 
E.V.R., which first stated that the veteran was not able 
to obtain employment due to his service-connected 
disability.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

I. Procedural History

By rating decision in July 1945, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for dementia praecox.  In March 1984, the veteran requested 
that his service-connected nervous disorder be re-evaluated.  
He reported that he had recently been hospitalized and 
believed that his 100 percent evaluation should be 
reinstated.  By rating decision in September 1984, the RO 
granted an increased evaluation of 30 percent for chronic 
schizophrenic reaction, undifferentiated type, (formerly 
dementia praecox), effective from March 5, 1984.  The veteran 
timely perfected an appeal to this decision.  

In May 1987, the Board remanded the veteran's claim for an 
increased evaluation for service-connected schizophrenia for 
further development to include obtaining VA psychiatric 
treatment records.  By rating decision in February 1988, the 
RO granted an increased evaluation of 50 percent for service-
connected schizophrenic reaction, effective from March 5, 
1984.  By rating decision in July 1988, the RO granted an 
increased evaluation of 70 percent for service-connected 
schizophrenic reaction, effective from March 5, 1984.  

In February 1990, the Board denied an increased evaluation 
for service-connected schizophrenia and denied a total rating 
based on individual unemployability.  The Board found that 
the veteran's schizophrenia was manifested by depression, 
irritability, persecutory ideas, and difficulty with 
concentration and comprehension.  The Board noted that recent 
mental status examination showed the veteran to be generally 
well oriented, with some persecutory ideas, but not actual 
active hallucinations or delusions, and that the veteran's 
condition was controlled with medication.  The Board 
concluded that the veteran's service-connected psychiatric 
disorder did not produce complete social and industrial 
inadaptability.  The Board further found that there was no 
evidence to suggest that the veteran would be unable to 
perform some gainful employment in an environment of reduced 
stress.  

In November 1990, the Board issued a supplemental decision on 
the veteran's claims, to afford consideration of three 
letters concerning treatment of the veteran, which had been 
submitted to the RO, but had not been associated with the 
claims file.  The Board found that the new evidence provided 
no information to alter the Board's denial of an increased 
evaluation for service-connected schizophrenia or a total 
evaluation due to individual unemployability.  

By rating decision in May 1992, the RO granted an increased 
evaluation of 100 percent for service-connected schizophrenic 
reaction, effective from May 28, 1991.  The veteran timely 
perfected an appeal as to the effective date of this award.  
In April 1994, the Board granted an earlier effective date of 
February 6, 1991 for the grant of a 100 percent evaluation 
for service-connected psychiatric condition.  In April 1995, 
the Court vacated the Board's April 1994 decision and 
remanded it to the Board, pursuant to a motion by the 
appellee, for the purpose of obtaining specifically 
identified medical treatment records.  

In October 1995, the Board remanded the veteran's claim to 
the RO for further development to include obtaining medical 
records from S.M., M.D.  By rating decision in November 1995, 
the RO granted an effective date of May 28, 1990 for the 100 
percent evaluation for service-connected schizophrenic 
reaction.  In December 1997, the Board denied an effective 
date prior to May 28, 1990 for the grant of a total rating 
for service-connected psychiatric disability.  The Board 
noted that the final RO decisions in September 1984, February 
1988, and July 1988, affirmed by the Board in February  1990 
and November 1990, were subsumed in the Board's decisions.  
Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Board 
stated that it was without jurisdiction to review claims of 
CUE as to prior Board decisions.  

In June 1998, the Court vacated the Board's decision and 
remanded the veteran's claim to the Board, pursuant to a 
Joint Motion for Remand and to Stay Proceedings (hereinafter 
"Joint Motion"), which noted that Public Law No. 105-111 
(Nov. 21, 1997) created Section 7111 giving the Board the 
authority to revise prior Board decisions on the grounds of 
CUE.  The Joint Motion noted that this law was enacted before 
the Board decision was issued and during the pendency of the 
veteran's appeal.  

In September 1998, the Board remanded the veteran's claim for 
the purpose of obtaining specified VA Medical Center (MC) 
records.  


II. Factual Background

The veteran was hospitalized from December 1983 to January 
1984 for impaired functioning due to excessive alcohol 
intake.  The veteran reported memory problems and blurred 
vision, but denied any job loss, divorce or separation due to 
his drinking.  The veteran was a self-employed certified 
public accountant (CPA).  Mental status examination showed 
spontaneous, coherent, and relevant speech.  
No hallucinations, delusions, obsessions, or ideas of 
reference were noted.  The veteran's mood was anxious and his 
affect fluctuating normally.  The examiner noted that memory 
was intact, concentration was fair, but insight and judgment 
were impaired.  Diagnoses of continuous alcohol dependence 
and alcohol withdrawal syndrome were reported.  

A VA examination was conducted in July 1984.  The veteran 
reported symptoms of depression, anxiety, intolerance of 
stress, feelings of inadequacy, perceptual distortions, and 
persecutory paranoid ideation.  He stated that he was 
socially isolated and had no goal-directed activities.  The 
examiner noted a long history of alcohol abuse.  The examiner 
reported that the veteran was significantly tense and anxious 
with increased psychomotor activity.  The veteran was 
apprehensive and demonstrated pressured and rambling speech.  
The veteran's affect was constricted, memory intact, insight 
poor, and judgment adequate.  The examiner provided a 
diagnosis of chronic schizophrenia, undifferentiated type, 
previously called dementia praecox.  

In a statement attached to the report of examination in July 
1984, the veteran reported that he had memory and 
concentration difficulties, did not like crowds or people, 
and was very self-conscious.  He stated that loud noises made 
him nervous.  He stated that he had no friends and was unable 
to hold a job.  

Under cover letter, received in November 1984, the veteran 
submitted seven rejection letters from prospective employers 
for accounting and bookkeeping positions, dated from May to 
June 1984.  In July 1985, the veteran submitted an additional 
rejection letter, dated in July 1984.  

VA outpatient treatment in November 1984 noted no disorder in 
stream of thought, full affect, and neutral mood.  The 
veteran reported insecurity, lack of motivation, and 
depression since the death of his spouse, three years 
previous.  A diagnosis of schizophrenia by history was noted.  

By letter, dated in December 1984, a private staff 
psychologist stated that the veteran was first seen in May 
1984 following discharge from in-patient care.  The veteran 
presented with symptoms of depression, loss of memory, and 
agitation.  The psychologist saw the veteran for eight 
sessions beginning in August 1984.  The veteran was working 
during that period as a security guard.  The veteran 
expressed feelings of loneliness, but no desire for social 
involvement.  The psychologist stated that the veteran felt 
uncomfortable around others.  

In his VA Form 9, substantive appeal, received in January 
1985, the veteran stated that he could not hold a job for any 
length of time due to his attitude and behavior.  He reported 
that he had severe memory problems and a very distorted sense 
of direction.  The veteran stated that he had been an 
alcoholic since 1944 and became addicted to alcohol during 
service.  He reported that he had no friends, had a "trigger 
temper", suffered from depression, and was easily distracted 
and very disorganized.  

At a hearing before an RO hearing officer in March 1985, the 
veteran testified that his current problems were getting 
along with people and holding a job.  He stated that he had 
lost about eight jobs in the previous year.  The veteran 
testified that he reached a point with each job that he could 
not take it anymore and just left.  Transcript, p. 3 (March 
1985).  He stated that he was currently a self-employed tax 
accountant, but had received warnings regarding his temper 
from a corporation for which he was working.  Transcript, pp. 
7-8 (March 1985).  He reported memory problems, 
disorientation, mood swings, temper tantrums, feelings that 
people are watching him, loneliness, and fear.  
Transcript, p. 2 (March 1985).  He stated that he had mood 
swings and difficulty with concentration.  Transcript, pp. 3-
4 (March 1985).  

The veteran's son testified that his father was an alcoholic 
with mood changes, violent temper swings, and difficulty 
getting along with others.  Transcript, p. 4 (March 1985).  
The veteran's son stated that the veteran's condition had 
improved since he quit drinking, but the change had not been 
great.  Transcript, p. 5.  He stated that the veteran 
continued to experience problems maintaining employment. 

A psychiatric consultation was performed by E.V.R., M.D., in 
June 1985 at a psychiatric rehabilitation center.  The 
veteran noted a short temper, social isolation, nervousness, 
and tenseness.  Mental status examination showed clear, 
coherent, and somewhat pressured speech and monotonous tone.  
The veteran reported a severe memory loss and some 
hallucinations.  The examiner stated that the veteran did not 
show any gross paranoid delusions.  A diagnosis of 
schizophrenia, undifferentiated type, in partial remission, 
was reported.  Dr. E.V.R. stated that the veteran showed 
major and wide deficits in ego functions and was 
significantly impaired with a substantial level of 
psychiatric symptoms.  Dr. E.V.R. stated that he did not 
think it was likely that the veteran would be able to work to 
raise his level of occupational functioning.  

A VA examination was conducted in December 1985.  The veteran 
reported severe generalized anxiety, depression, suicidal 
thoughts, difficulty in concentration, suspiciousness of 
others, social isolation, and inability to work since May 
1985.  The examiner noted that the veteran was tense and 
anxious with intense affect and depressed mood.  Paranoid 
persecutory thought disorder was noted, insight was absent, 
and memory was intact.  A diagnosis of active chronic 
undifferentiated type schizophrenia was reported.  

By letter, dated in March 1986, a private rehabilitation 
counselor stated that during the time that the veteran had 
been in the program, he exhibited a gradual but steady 
increase in behavioral problems.  The counselor noted 
numerous instances of inappropriate agitation, characterized 
by verbal abuse and aggressiveness.  The veteran maintained 
that his total inability to participate in any vocational 
activities was due to his inability to control anger, 
inability to concentrate and lack of frustration tolerance.  

In a statement, dated in September 1986, a VA staff 
psychiatrist stated that the veteran was attending meetings 
at the mental health clinic on a monthly basis and was 
receiving medication.  The psychiatrist noted that the 
veteran's symptoms were anxiety and depression.  

The record contains a letter, dated in January 1987, which 
noted that the veteran had been employed as a part-time 
supervisor with a municipal recreation department and 
performed some light custodial work since March 1986.  The 
veteran informed his supervisor that he could no longer work 
due to medical problems in January 1987.  

In a memorandum in February 1987, a VA counseling 
psychologist noted that the veteran had been involved in a 
work adjustment program at a private facility since June 1985 
and had requested VA vocational rehabilitation.  The 
psychologist stated that the veteran's progress had been 
slow, but steady, with difficulty in making daily commitments 
to attend and in dealing with daily stress and tension.  
The psychologist noted that the veteran had made considerable 
improvement in the previous six months.  The psychologist 
stated that, although improvement had been noted, it was not 
felt that the veteran was able to make any full-time 
commitment to competitive work, as the veteran became 
frequently overwhelmed and tense and questioned his capacity 
to function.  

At a hearing before Members of the Board in March 1987, the 
veteran testified that he worked as an accountant for 
approximately thirty years and later became self-employed as 
a tax consultant.  He reported that he had last worked 
approximately three-to-four years previously.  Transcript, p. 
3 (March 1987).  He stated that he was being treated at a 
private rehabilitation center and was performing some 
bookkeeping tasks there, for vocational rehabilitation 
purposes.  Transcript, p. 4 (March 1987).  The veteran 
testified that he was engaged in "on-the-job training" at 
the VA vocational rehabilitation facility.  He stated that 
he worked in the finance department at the RO, eight to 
twelve hours a day, two days a week.  He reported that he 
sometimes found it difficult to perform his duties 
consistently on the scheduled days.  Transcript, p. 10 (March 
1987).  

The veteran reported current symptoms of depression, severe 
memory problems, comprehension problems, difficulty getting 
along with others, no friends, and trouble getting through 
the day.  He stated that he was very insecure and felt 
everybody was against him.  Transcript, pp. 7, 19-20 (March 
1987).  He noted that he sometimes saw things that were not 
there.  Transcript, p. 9 (March 1987).  The veteran's son 
testified that the veteran had difficulty dealing with others 
in everyday situations and became nervous at the slightest 
indication of a tense moment.  Transcript, p. 12 (March 
1987).  

In a statement, submitted at the March 1987 hearing, the 
veteran stated that his addiction to alcohol had caused 
problems with his family and finances.  He stated that he was 
finally able to stop drinking following in-patient treatment 
in 1983 and 1984.  During outpatient treatment from May to 
September 1984, the veteran stated that he had a difficult 
time finding employment and was unable to keep a job for any 
length of time.  He stated that he participated in a work 
program at a private facility and at the RO.  

A VA examination was conducted in November 1987.  The veteran 
stated that he was unable to be gainfully employed since 1982 
because of his service-connected illness.  He stated that he 
had poor concentration, startle reflex with sudden sounds and 
movements, persistent anxiety and tension, irritability, 
recurrent mood swings, visual/perceptual distortions, and 
strong feelings of persecution and ideas of reference.  The 
veteran avoided social contact.  Mental status examination 
showed the veteran to be very tense and anxious with rapid 
and pressured speech.  His mood was depressed and affect 
constricted.  The examiner noted paranoid persecutory thought 
disorder and difficulty with concentration.  Insight was poor 
and judgment adequate.  The examiner provided a diagnosis of 
active chronic undifferentiated type schizophrenia.  

By letter dated in April 1988, a social worker from a private 
facility noted that the veteran had been prescribed 
medication from May 1984 to April 1985 and started attending 
weekly meetings beginning in January 1988.  The social worker 
stated that the veteran had been diagnosed with paranoid 
personality disorder.  An April 1988 note from a different 
private rehabilitation center noted that the veteran had been 
treated for undifferentiated type schizophrenia in partial 
remission from June 1985 to August 1987.  During treatment 
the veteran had minimal participation in the facilities 
employment program.  

At a hearing before an RO hearing panel in May 1988, the 
veteran's immediate supervisor at the RO Finance Division 
training program testified that the veteran had a lot of 
difficulty in retaining information, which affected his 
awareness and judgment.  He stated that the veteran began 
working in January 1987 approximately one day a week for 
eight hours per day, but had increased to three days per week 
for approximately six hours per day.  The supervisor stated 
that he did not feel that the veteran would presently be 
employable in private industry in the position as an 
accountant.  Transcript, pp. 2, 4 (May 1988).  The supervisor 
noted that the veteran's schedule was flexible, but that the 
veteran had to leave early at times.  Transcript, pp. 3-4 
(May 1988).  Both of the veteran's sons testified that the 
veteran had difficulty getting along with others and memory 
and concentration difficulties.  Transcript, pp. 5-7 (May 
1988).  

In a statement, dated in October 1988, the veteran identified 
more than sixty days of VA on-the-job training missed from 
January to October 1988.  

At a hearing before an RO hearing officer in October 1988, 
the veteran's immediate supervisor testified that it would be 
very, very difficult for the veteran to find employment in 
the accounting field.  He stated that the veteran had major 
problems with retention, which affected his awareness and 
judgment, and had difficulty in dealing with other people.  
Transcript, p. 3 (Oct. 1988).  The supervisor stated that 
during the veteran's two-year period of employment for three 
days per week, he had called in fourteen or fifteen times due 
to inability to work.  Transcript, p. 4 (Oct. 1988).  The 
veteran testified that he had a college degree in accounting 
and had a CPA equivalency.  He stated that he was last 
employed as an accountant approximately five years earlier, 
but left the field due to problems getting along with 
clients.  Transcript, p. 7 (Oct. 1988).  The veteran 
testified that he did not think he could function outside of 
the sheltered employment with VA.  Transcript, p. 12 (Oct. 
1988).  He stated that he did his own grocery shopping and 
drove his own car.  Transcript, pp. 13-14 (Oct. 1988).  

By letter, dated in September 1989, a social worker from a 
private facility stated that the veteran had been seen for 
individual therapy since January 1988 with a diagnostic 
impression of chronic paranoid schizophrenia.  The social 
worker stated that it appeared that the veteran would never 
gain employment due to his illness.  The medical director of 
the same facility stated, in a letter dated in August 1989, 
that the veteran was not capable of pursuing gainful 
employment and his prognosis was poor.  

By letter, received in March 1990, the veteran noted that the 
Board had not considered the August and September 1989 
letters from private facility professionals.  The 
supplemental Board decision in November 1990 specifically 
addressed this evidence.  By letters dated in November 1990, 
the veteran again stated that "gross error(s)" were 
contained in the Board's decisions because the evidence of 
record was considered "piecemeal" and not on the basis of 
all evidence at one time.  

By letter, received in June 1994, the veteran again stated 
that "gross error(s)" were made by the Board in deciding 
his case based on an incomplete record in February 1990 and 
in a supplemental decision, without consideration of all of 
the evidence, in November 1990.  

In a statement, received in August 1998, the veteran, through 
his representative, stated that prior to the 1990 Board 
decisions there was ample uncontradicted evidence that the 
veteran was unemployable due to service-connected disability.  
The veteran contended that there was no evidence of record 
that he was capable of employment at that time.  The veteran 
further contends in numerous correspondence that he was 
denied due process by failure of the Board to consider all of 
his evidence at once and the issuance of a "piecemeal" 
decision.


III. Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of appeal, which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  

The regulation provides three examples of situations that are 
not CUE.  (1) A new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; and 
(3) A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  The regulation also 
establishes that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).  In addition 
the duties associated with 38 U.S.C.A. §§ 5103(a) and 
5107(a), including the duty to assist, are inapplicable in 
such a motion.  38 C.F.R. § 20.1411(c) and (d).  

The laws and regulations in effect at the time of the Board's 
February and November 1990 decisions provided that a 70 
percent evaluation was warranted for chronic undifferentiated 
type schizophrenia with symptomatology, which was less than 
that required for a 100 percent evaluation, but which 
nevertheless produced severe impairment of social and 
industrial adaptability.  A 100 percent evaluation required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9204 (effective Feb. 3, 1988).  The Board 
notes that, during the pendency of the veteran's appeal, the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4, was amended with regard to rating psychiatric 
disabilities.  53 Fed. Reg. 21, 23 (Jan. 1988) (codified at 
38 C.F.R. § 4.132).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  The Board 
further notes that the changes made to the Schedule effective 
in February 1988 at that time served only to 'bump up' 
previous ratings and evaluation under the post-February 1988 
Schedule will always result in a higher evaluation.  

Total disability evaluations could be assigned, where the 
schedular rating was less than total, when the disabled 
person, was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16(a) (1990).  This provision was 
not for application in cases in which the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation.  In such cases the mental disorder was assigned a 
100 percent scheduler evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1990).  

It was the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arose regarding the degree of disability 
such doubt was resolved in favor of the claimant.  By 
reasonable doubt was meant one, which existed because of an 
approximate balance of positive and negative evidence, which 
did not satisfactorily prove or disprove the claim.  38 
C.F.R. §§ 3.102, 4.3 (1990).  

In the instant case, the veteran essentially makes two 
assertions as to CUE by the Board in the February and 
November 1990 decisions. The veteran contends that the 
evidence of record at the time of these decisions was 
uncontradicted in concluding that the veteran was unable to 
obtain gainful employment.  The veteran further contends that 
the issuance of a "piecemeal" decision violated his right 
to due process.  

In the February 1990 decision, the Board found that the 
veteran's evaluation of 70 percent indicated severe 
impairment and suggested that there were some occupations for 
which the veteran would be suitable.  The Board stated that 
the veteran was generally well-oriented and there was 
"nothing to suggest he would be unable to perform some 
gainful employment in an environment of reduced stress."  In 
the November 1990 supplemental decision, the Board stated 
that, "while there are some areas of employment for which 
the veteran would not be suitable, it is not demonstrated 
that he is so disoriented or otherwise so severely impaired 
due to his psychiatric pathology as to be precluded from all 
substantially gainful occupations."  

The medical evidence of record at that time noted 
symptomatology of depression, anxiety, intolerance of stress, 
social isolation, paranoid ideation, poor insight, temper 
outbursts, memory loss, aggressiveness, and concentration 
difficulties.  In June 1985, Dr. E.V.R. stated that he did 
not think it was likely that the veteran would be able to 
work to raise his level of function occupationally.  A VA 
counseling psychologist in February 1987 stated that it was 
not felt that the veteran was able to make any full-time 
commitment to competitive work.  In August 1989, the medical 
director of a private facility stated that the veteran was 
not capable of pursuing gainful employment.  In September 
1989, a social worker from the same private facility stated 
that the veteran would never gain employment due to his 
illness.  None of these opinions qualified their conclusions 
to a particular field of employment.  

At hearings in May and October 1988, the veteran's immediate 
supervisor at a VA training program noted the veteran's 
difficulty in retaining information and stated that the 
veteran would not be employable in the position of 
accountant.  The veteran's supervisor did not provide any 
testimony that indicated that the veteran might be employable 
in some other employment field.  

The Board's conclusions that the veteran could be employed in 
an alternative working environment are unsupported by the 
evidence of record.  The opinions of the professionals 
treating and examining the veteran, unequivocally stated that 
the veteran was unable to obtain any employment at that time.  
Although the opinion of the veteran's supervisor was limited 
to the field of accounting, no testimony or opinion of record 
supports the Board's conclusion that the veteran could obtain 
employment in some other occupational field, especially in 
light of the myriad of symptoms noted on examination and 
treatment records.  Such does not amount merely to a 
difference in how the facts were weighed or evaluated, as the 
Board's decision was directly contrary to the evidence of 
record.  Not only did the evidence of record at that time not 
preponderate against a finding of total disability due to 
individual unemployability, the uncontradicted evidence of 
record showed that the veteran was unable to obtain or 
maintain gainful employment at that time.  

The Board notes now that in the 1990 decisions the evidence 
cited above was considered, but the applicable law and 
regulations were not properly applied to those facts.  Had 
the Board not erred in making a finding, which was contrary 
to the evidence of record, the outcome of the veteran's claim 
would have been manifestly different.  The evidence of record 
incontrovertibly showed that the veteran was totally disabled 
due to unemployability and warranted a total disability 
evaluation under the applicable laws and regulations.  
Accordingly, the Board concludes that the February and 
November 1990 Board decisions were clearly and unmistakably 
erroneous.


Effective Date of Total Rating for Schizophrenia

The Board, in its December 1997 decision, denied entitlement 
to an effective date earlier than May 28, 1990 for the grant 
of a total rating for the veteran's psychiatric disability.  
The Board, in part, based this conclusion on a finding that 
the Board was without jurisdiction to review the claim of CUE 
as to the Board's earlier decisions.  As detailed above, the 
Board recognizes that such jurisdiction has been established 
and has found CUE in the February and November 1990 
decisions.  The evidence of record at that time 
incontrovertibly showed that the veteran was unemployable 
and, therefore, entitled to a total disability evaluation.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
latter.  38 C.F.R. § 3.400. However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1998).  

The veteran filed his claim for an increased evaluation for 
his service-connected psychiatric disability on March 2, 
1984.  In his VA Form 9, substantive appeal, received in 
January 1985, the veteran stated that he could not hold a job 
for any length of time.  At the March 1985 hearing, the 
veteran testified that he had lost about eight jobs in the 
previous year.  In June 1985, Dr. E.V.R. noted that the 
veteran was not likely to be able to work to raise his level 
of function occupationally.  In an employment statement, 
completed in July 1985, the veteran reported that he was 
employed as an accountant until approximately May 1985.  
At the December 1985 VA examination, the veteran stated that 
he had been unable to work since May 1985.  In February 1987, 
a VA counseling psychologist found that the veteran was 
unable to make any full-time commitment to competitive work.  

The Board finds that entitlement to a total disability 
evaluation due to individual unemployability arose as of June 
20, 1985, the date of the opinion by Dr. E.V.R. indicating 
that the veteran, who was currently unemployed as of sometime 
in May 1985, was unlikely to be able to raise his level of 
occupational functioning.  Although the record contains 
evidence of a part-time job from March 1986 to January 1987, 
this work was clearly marginal in scope and not substantially 
gainful employment within the meaning of pertinent laws and 
regulations.  


ORDER

The February 28, 1990 and November 1, 1990 Board decisions 
contained CUE in the denial of a total disability evaluation 
for service-connected psychiatric condition.  Those decisions 
should be revised to grant a total rating for 
service-connected psychiatric disorder.



Entitlement to an effective date of June 20, 1985, for an 
evaluation of 100 percent for service-connected schizophrenia 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  




		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 


